Exhibit 99.2 Copano Energy, L.L.C. News Release Contacts: Carl A. Luna, Senior Vice President Copano Energy, L.L.C. 713-621-9547 FOR IMMEDIATE RELEASE Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY TO PRESENT AT THE 2 HOUSTON, September 11, 2009 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today that John Eckel, its Chairman and Chief Executive Officer, will speak at the 2009 Master Limited Partnership Investor Conference, to be held September 16-17, 2009 at the Hyatt Regency Greenwich in Connecticut.
